DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination under 37 CFR 1.114
2.	Claims 1-20 are pending in this application (#16/200,185), as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 03/05/2021, following the Final Rejection office action dated 10/19/2020, and the Advisory Action dated 02/05/2021 responsive to Applicant’s AFCP 2.0 request dated 12/20/2021.  
	Claims 1, 4, 5, 9, and 15 have been amended. 
	(Please see page 7 of Applicant Arguments/Remarks, filed on 12/20/2021)
	Applicant's submissions have been entered.   
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4.	Claims 1-20 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Khanapurkar et al. (US 2011/0145795 A1; Pub. Date:  Jun. Khanapurkar), in view of Avery et al. (US 2016/0179658 A1; Pub. Date:  Jun. 23, 2016; Filed: Nov. 27, 2013; hereinafter Avery).

Regarding claim 1, Khanapurkar teaches: 
(Currently Amended) A method (See, e.g., Khanapurkar, Figs. 1, 2, 5; par [0034]: “The present invention implements a method for enabling automated performance testing of an enterprise application in a dynamic production environment by employing a resource efficient system having a scalable and pluggable framework; wherein the said method comprises the steps of: …”  Examiner Note (EN):  Khanapurkar teaches: a system and method for automated performance testing in a dynamic production environment) comprising:

obtaining, by a computing device comprising a processor device from a test parameter data structure, a plurality of test parameters for use with a plurality of different test functions of a test suite, each test parameter having at least one test value (See, e.g., Khanapurkar, Figs. 1, 2, 5; par [0067]: “…WAN emulator 11, configured as a gateway network between two computer machines, captures network packets and feeds them to a mathematical model comprising of values for the characteristics such as but not limited to bandwidth, latency, packet loss, jitter, or connection losses.”  EN:  Khanapurkar teaches: a gateway network between two computer machines, captures [obtains] network packets and feeds them to a mathematical model [data structure] comprising of values for the characteristics [test parameter having at least one test value] such as but not limited to bandwidth, latency, packet loss, jitter, or connection [obtaining, by a computing device comprising a processor device from a test parameter data structure, a plurality of test parameters for use with a plurality of different test functions of a test suite, each test parameter having at least one test value]);

obtaining, by the computing device from a parameter usage data structure for each respective test function., a set of test parameters of the plurality of test parameters used by the respective test function (See, e.g., Khanapurkar, Figs. 1, 4; pars [0081]-[0085]: “…the inventory and mapping information stored in the repository comprises of performance scripts and scenarios for applications as input test data, log files of one or more servers, test artifacts generated from load generators consisting of scripts, … .
The load generators collects, records, pools and correlates data and replays the input test data in the form of performance scripts…”  EN:  Khanapurkar teaches: load generator collects [obtains], correlates and replays the input test data in the form of performance scripts that were stored in the repository of performance scripts, log files [usage data] of one or more servers, test artifacts generated from load generators consisting of scripts [obtaining, by the computing device from a parameter usage data structure for each respective test function., a set of test parameters of the plurality of test parameters used by the respective test function]); and

initiating each respective test function a number of times
(See, e.g.,Khanapurkar, par [0121]: “…workload 1 refers to the number of users accessing the application...”  EN:  Khanapurkar teaches:  workload [initiating each respective test function a number of times])… .
 
Khanapurkar does not appear to explicitly teach: 
initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function.	

However, Avery (US 2016/0179658 A1), in an analogous art of testing applications, teaches: 
initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function (See, e.g., Avery, Fig. 11C, par [0078]: “Turning now to FIG. 11C, a simplified flowchart 1100c is shown illustrating an example technique for recording interactions … a testing system can initiate recording such that subsequent interactions, during the recording, are identified 1155.  In other instances, the testing system can initiate recording by invoking logic of an abstraction layer to conduct the recording.  Recording, in either instance, can include capturing (e.g., at 1155) interactions with specific GUI elements of a GUI being observed in the recording.  …”  EN:  Avery teaches: the testing system can initiate recording by invoking logic of an abstraction layer to conduct the recording including capturing (e.g., at 1155) interactions with specific GUI elements of a GUI being observed in the recording [initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function]);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Khanapurkar’s invention for automated performance testing in a dynamic production environment, by incorporating the teachings of Avery that teaches “initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function”.  A person having ordinary skill in the art would have been motivated toward such a combination so that: load testing can be used to test the response of a system to various load conditions, such as peak or spiking load conditions. (See Avery, par [0003]). Khanapurkar and Avery are analogous arts directed generally to testing applications.  


Regarding claim 2, Khanapurkar and Avery teaches: 
(Original) The method of claim 1 (please see claim 1 rejection) … 

However, Khanapurkar and Avery as combined, does not appear to explicitly teach: 
wherein at least some of the sets of test parameters of the respective test functions consist of less than all test parameters of the plurality of test parameters.
But, Avery (US 2016/0179658 A1), in the analogous art of testing applications, further teaches: 
wherein at least some of the sets of test parameters of the respective test functions consist of less than all test parameters of the plurality of test parameters (See, e.g., Avery, Fig. 6, par [0056]: “…An abstraction layer can define a set of logical GUI types.  The set can be custom defined.  For instance, input fields may often be used for specialized purposes in GUIs and a specialized subset of these types of GUI elements can be defined, such as a search box logical GUI type (e.g., corresponding to search boxes 634, 658). …”  EN:  Avery teaches: An abstraction layer can define a set of logical GUI types, wherein, input fields may often be used for specialized purposes in GUIs and a specialized subset [less than all test parameters] of these types of GUI elements can be defined [at least some of the sets of test parameters of the respective test functions consist of less than all test parameters of the plurality of test parameter]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Khanapurkar and Avery combination for automated performance testing in a dynamic production environment, by incorporating the additional teachings of Avery that teaches “wherein at least some of the sets of test parameters of the respective test functions consist of less than all test parameters of the plurality of test parameters.”  A person having ordinary skill in the art would have been motivated toward such a modification so that: load testing can be used to test the response of a system to various load conditions, such as peak or spiking load conditions. (See Avery, par [0003]). Khanapurkar and Avery are analogous arts directed generally to testing applications.  

Regarding claim 3, Khanapurkar and Avery teaches: 
(Original) The method of claim 1 (please see claim 1 rejection) further comprising:

However, Khanapurkar and Avery as combined, does not appear to explicitly teach: 
determining, for at least one test function of the plurality of different test functions, that the set of test parameters is an empty set; and
based on determining that the set is an empty set, initiating the at least one test function a single time.
But, Avery (US 2016/0179658 A1), in the analogous art of testing applications, further teaches: 
determining, for at least one test function of the plurality of different test functions, that the set of test parameters is an empty set (See, e.g., Avery, Fig. 7, par [0060]: “…in instances where the method call results in no matching GUI elements being found, the method can return an empty set, …”  EN:  Avery teaches: in instances where the method call results in no matching GUI elements being found, the method can return an empty set [determining, for at least one test function of the plurality of different test functions, that the set of test parameters is an empty set]); and
based on determining that the set is an empty set (See, e.g., Avery, Fig. 7, par [0060]: “…in instances where the method call results in EN:  Avery teaches: in instances where the method call results in no matching GUI elements being found, the method can return an empty set [determining, for at least one test function of the plurality of different test functions, that the set of test parameters is an empty set]), initiating the at least one test function a single time (See, e.g., Avery, Fig. 11C, par [0078]: “…the testing system can initiate recording by invoking logic of an abstraction layer to conduct the recording…”  EN:  Avery teaches: the testing system can initiate recording by invoking logic of an abstraction layer to conduct the recording including capturing (e.g., at 1155) interactions with specific GUI elements of a GUI being observed in the recording [initiating the at least one test function a single time]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Khanapurkar and Avery combination for automated performance testing in a dynamic production environment, by incorporating the additional teachings of Avery that teaches “determining, for at least one test function of the plurality of different test functions, that the set of test parameters is an empty set; and based on determining that the set is an empty set, initiating the at least one test function a single time.”  A person having ordinary skill in the art would have been motivated toward such a modification so that: load testing can be used to test the response of a system to various load conditions, such as peak or spiking load conditions. (See Avery, par [0003]). Khanapurkar and Avery are analogous arts directed generally to testing applications.  

Regarding claim 4, Khanapurkar and Avery teaches: 
(Currently Amended) The method of claim 1 (please see claim 1 rejection) wherein initiating each respective test function the number of times based at least in part on the number of test parameters in the set of test parameters used by the respective test function comprises:

initiating each respective test function the number of times (See, e.g.,Khanapurkar, par [0121]: “…workload 1 refers to the number of users accessing the application...”  EN:  Khanapurkar teaches:  workload 1 refers to the number of users accessing the application [initiating each respective test function the number of times]), and … .

However, Khanapurkar and Avery as combined, does not appear to explicitly teach: 
varying the test values of the set of test parameters each time.
But, Avery (US 2016/0179658 A1), in the analogous art of testing applications, further teaches: 

varying the test values of the set of test parameters each time (See, e.g., Avery, Fig. 5B, par [0053]: “… when the particular implementation of the GUI (or its elements) changes, the abstraction layer can be amended to reflect the changes, such as through the mapping of an additional specific implementation (e.g., defined in a new version of the GUI language) to an already-defined logical construct of a GUI element defined in the abstraction layer, …”  EN:  Avery teaches: when the particular [varying the test values of the set of test parameters each time]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Khanapurkar and Avery combination for automated performance testing in a dynamic production environment, by incorporating the additional teachings of Avery that teaches “varying the test values of the set of test parameters each time”, thereby creating Khanapurkar-Avery-combination2, as referred to hereinafter.  A person having ordinary skill in the art would have been motivated toward such a modification so that: load testing can be used to test the response of a system to various load conditions, such as peak or spiking load conditions. (See Avery, par [0003]). Khanapurkar and Avery are analogous arts directed generally to testing applications.  


Regarding claim 5, Khanapurkar-Avery-combination2 teaches: 
(Currently Amended) The method of claim 4 (please see claim 4 rejection) further comprising:
for each respective test function, determining the number of times based on the number of test parameters in the set of test parameters associated with the respective test function and a number of test values that correspond to the set of test parameters associated with the respective test function (See, e.g.,Khanapurkar, par [0121]: “…workload 1 refers to the number of users accessing the application.  The Khanapurkar, par [0067]:  “WAN emulator 11, configured as a gateway network between two computer machines, captures network packets and feeds them to a mathematical model comprising of values for the characteristics such as but not limited to bandwidth, latency, packet loss, jitter, or connection losses.”  EN:  Khanapurkar teaches:  workload 1 refers to the number of users accessing the application and WAN emulator 11, configured as a gateway network between two computer machines, captures network packets and feeds them to a mathematical model comprising of values for the characteristics such as but not limited to bandwidth, latency, packet loss, jitter, or connection losses [determining the number of times based on the number of test parameters in the set of test parameters associated with the respective test function and a number of test values that correspond to the set of test parameters associated with the respective test function]). 







Regarding claim 6, Khanapurkar and Avery teaches: 
(Original) The method of claim 1 (please see claim 1 rejection) further comprising:

determining, for a first test function of the plurality of different test functions, the set of test parameters used by the first test function (See, e.g.,Khanapurkar, par [0048]: “…monitoring the workload, response times, throughput and resource utilization, and a reporting engine for generating analytical data output for performance parameters. “  Also see, e.g., Khanapurkar, pars [0115]-[0118]: “…the project test scheduler along with the project tracker 36 schedules, tracks and runs the test.  After every test run, all the components of the system create the test data....”  EN:  Khanapurkar teaches: monitoring the workload, response times, throughput and resource utilization, and a reporting engine for generating analytical data output for performance parameters [determining, for a first test function of the plurality of different test functions, the set of test parameters used by the first test function]), by:
accessing information generated by the first test function during a previous execution of the first test function (See, e.g.,Khanapurkar, pars [0116]-[0118]: “…some of the test data i.e. log files 37 is stored in the `file store repository` managed by the repository of the automated system. …The automated system then, analyses these logs in the form of test artifacts using log analyzer 39 and generates an integrated test report 39 for performance testing...”  EN:  Khanapurkar teaches:  test data i.e. log files 37 is stored in the `file store repository` and The automated system then, analyses these logs [accessing information generated by the first test function during a previous execution of the first test function] in the form of test artifacts using log analyzer 39); and
determining, based on the information, that the first test function uses the set of test parameters (See, e.g.,Khanapurkar, pars [0116]-[0118]: “…some of the test data i.e. log files 37 is stored in the `file store repository` managed by the repository of the automated system. …The automated system then, analyses these logs in the form of test artifacts using log analyzer 39 and generates an integrated test report 39 for performance testing...”  EN:  Khanapurkar teaches: The automated system then, analyses these logs in the form of test artifacts using log analyzer 39 and generates an integrated test report 39 for performance testing [determining, based on the information, that the first test function uses the set of test parameters]).

Regarding claim 7, Khanapurkar and Avery teaches: 
(Original) The method of claim 6 (please see claim 6 rejection) wherein determining, based on the information, that the first test function uses the set of test parameters comprises:
scanning the information to identify the test parameters that are identified in the information (See, e.g.,Khanapurkar, pars [0116]-[0118]: “…some of the test data i.e. log files 37 is stored in the `file store repository` managed by the repository of the automated system. …The automated system then, analyses these logs in the form of test artifacts using log analyzer 39 and generates an integrated test report 39 for performance testing...”  EN:  Khanapurkar teaches: The automated [scans the information] in the form of test artifacts using log analyzer 39 and generates an integrated test report 39 [scanning the information to identify the test parameters that are identified in the information]).


Regarding claim 8, Khanapurkar and Avery teaches: 
(Original) The method of claim 1 (please see claim 1 rejection) further comprising:

However, Khanapurkar and Avery as combined, does not appear to explicitly teach: 
determining, for a first test function of the plurality of different test functions, a first set of test parameters used by the first test function, by:
accessing programming instructions that define the first test function; and
scanning the programming instructions to identify the parameters that are identified in the programming instructions.

But, Avery (US 2016/0179658 A1), in the analogous art of testing applications, further teaches: 
determining, for a first test function of the plurality of different test functions, a first set of test parameters used by the first test function (See, e.g., Avery, par [0076]: “… execution of the test can include calling one or more method (or functions) defined in the abstraction layer.  The functions can correspond to or otherwise identify a particular type of EN:  Avery teaches: the function can include one or more parameters [determining, for a first test function of the plurality of different test functions, a first set of test parameters used by the first test function]), by:

accessing programming instructions that define the first test function (See, e.g., Avery, par [0076]: “… execution of the test can include calling one or more method (or functions) defined in the abstraction layer.  The functions can correspond to or otherwise identify a particular type of GUI element for which an abstraction has been defined in the abstraction layer.  Calls to the function can include one or more parameters that more specifically identify the instance of the particular type of GUI element with which an interaction is to take place in a test.…”  EN:  Avery teaches: calling one or more method (or functions) defined in the abstraction layer [accessing programming instructions that define the first test function]); and

scanning the programming instructions to identify the parameters that are identified in the programming instructions (See, e.g., Avery, par [0076]: “… execution of the test can include calling one or more method (or functions) defined in the abstraction layer.  The functions can correspond to or otherwise identify a particular type of GUI element for which an abstraction has been defined in the abstraction layer.  Calls to the function can include one or more parameters that more specifically identify the instance of the particular type of GUI element with which an interaction EN:  Avery teaches: Calls to the function can include one or more parameters that more specifically identify the instance of the particular type of GUI element with which an interaction is to take place in a test [scanning the programming instructions to identify the parameters that are identified in the programming instructions]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Khanapurkar and Avery combination for automated performance testing in a dynamic production environment, by incorporating the additional teachings of Avery that teaches “determining, for a first test function of the plurality of different test functions, a first set of test parameters used by the first test function, by: accessing programming instructions that define the first test function; and scanning the programming instructions to identify the parameters that are identified in the programming instructions.”  A person having ordinary skill in the art would have been motivated toward such a modification so that: load testing can be used to test the response of a system to various load conditions, such as peak or spiking load conditions. (See Avery, par [0003]). Khanapurkar and Avery are analogous arts directed generally to testing applications. 




 

Claims 9-14:
	Device Claims 9-14 are basically similar to rejected method Claims 1-3 and 6-8, respectively.  
As such, Claims 9-14 are rejected under AIA  35 U.S.C. 103, as being un-patentable by the Khanapurkar and Avery combinations presented above, for similar rationale.

Claim 15-20:
	Product Claims 15-20 are basically similar to rejected method Claims 1-3 and 6-8, respectively.  
As such, Claim 15-20 are rejected under AIA  35 U.S.C. 103, as being un-patentable by the Khanapurkar and Avery combinations presented above, for similar rationale.







Response to Arguments
5.	The Applicant Arguments/Remarks, filed on 12/21/2020 under 37 CFR 1.114 have been fully considered but they are not persuasive to overcome the reference(s). 
Rejections under 35 U.S.C. § 103 - Khanapurkar and Avery
Claim 1:
Applicant argues, in pages 7-8:
‘Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0145795 A1 to Khanapurkar et al. (hereinafter “Khanapurkar”) in view of U.S. Patent Application Publication No. 2016/0179658 A1 to Avery et al. (hereinafter “Avery”). Applicant respectfully traverses. …
Applicant’s claim 1, as amended, recites:
obtaining, by a computing device comprising a processor device[[,]] from a test parameter data structure, (amendments noted).
…
Applicant has amended claim 1 to clarify that “a plurality of test parameters for use with a plurality of different test functions of a test suite” obtained from a “test parameter data structure.” In contrast, Khanapurkar discloses to capture network packets and feed them to a mathematical model. Applicant submits that capturing and feeding network packets to a mathematical model fails to teach or suggest obtaining “test parameters” from a “test parameter data structure as now recited in Applicant’s claim 1.’

Examiner’s response: 
Examiner respectfully disagrees.  Examiner maintains that Khanapurkar (US 2011/0145795 A1), in view of Avery (US 2016/0179658 A1), teaches all limitations of independent Claim 1, as evidenced by the citations and rationale presented in rejecting Claim 1 under AIA  35 U.S.C. 103, hereinabove, in this office action.   Regarding Applicant’s above argument, it is respectfully noted that, Khanapurkar (e.g., Figs. 1, 2, 5; par [0067]) discloses: a gateway network between two computer machines, captures [obtains] network packets and feeds them to a mathematical model [data structure] comprising of values for the characteristics [test parameter having at least one test value] such as but not limited to bandwidth, latency, packet loss, jitter, or connection losses, which teaches the above Applicant-argued Claim 1 feature  “obtaining, by a computing device comprising a processor device from a test parameter data structure, a plurality of test parameters for use with a plurality of different test functions of a test suite, each test parameter having at least one test value;”. 


Applicant further argues, in page 8:
‘Applicant’s claim 1, as amended, further recites:
obtaining, by the computing device[[,]] from a parameter usage data structure , a set of test parameters of the plurality of test parameters used by the respective test function; (amendments noted).
…
Applicant submits that disclosure that a system uses “input test data” fails to teach or suggest obtaining specific information that identifies which parameters (not values), are used by each different test function of a plurality of different test functions. ’

Examiner’s response: 
Examiner respectfully disagrees.  Khanapurkar (e.g., Figs. 1, 4; pars [0081]-[0085]) discloses: load generator collects [obtains], correlates and replays the input test data in the form of performance scripts that were stored in the repository of performance scripts, log files [usage data] of one or more servers, test artifacts generated from load generators consisting of scripts, which teaches the above Applicant-argued Claim 1 feature “obtaining, by the computing device from a parameter usage data 
 
Applicant further argues, in page 9:
‘Applicant’s claim 1, as amended, further recites:
‘initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function. (Amendments noted).
…
Applicant can find no disclosure whatsoever in the referenced portion of Avery that discloses a “set of test parameters” that are used by a “respective test function.” The above-referenced paragraph merely discloses a technique “for recording interactions with a GUI for use in generating an automated test simulating the recorded interactions” (Avery, para. 0078). Applicant submits that an ability to record interactions with a graphical user interface (GUI) for use in generating an automated test fails to teach or suggest a “set of test parameters” that are used by a “respective test function.” Nor does the referenced paragraph, or indeed any other paragraph of Avery, teach or suggest “initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function,” as now recited in claim 1.


Examiner’s response: 
Examiner respectfully disagrees.  Examiner maintains that while Khanapurkar (e.g., par [0121) teaches: workload 1 refers to the number of users accessing the application [initiating each respective test function a number of times], Khanapurkar does not explicitly teach: “initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function.”  However, in an analogous art of testing applications, Avery (e.g., Fig. 11C, par [0078]) teaches: the testing system can initiate recording by invoking logic of an abstraction layer to conduct the recording including capturing (e.g., at 1155) interactions with specific GUI elements of a GUI being observed in the recording, which reads upon the above Applicant-argued Claim 1 feature “initiating each respective test function a number of times based at least in part on a number of test parameters in the set of test parameters used by the respective test function” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Khanapurkar’s invention for automated performance testing in a dynamic production environment, by incorporating the teachings of Avery that teaches “initiating each respective test function a number of Avery, par [0003]). Khanapurkar and Avery are analogous arts directed generally to testing applications. 
Therefore, Examiner respectfully, does not find Applicant’s above arguments to be persuasive.
As such, Claim 1 is rejected under AIA  35 U.S.C. 103, as being un-patentable by Khanapurkar, in view of Avery.


Claims 9 and 15
Applicant further argues, in page 9:
‘Claims 9 and 15 contain limitations substantially similar to those discussed herein with regard to claim 1, and should therefore be allowable for at least the same reasons.’

Examiner’s response: 
Examiner respectfully disagrees.  Independent Claims 9 and 15 are basically similar to rejected independent Claim 1.  
Claims 9 and 15 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Khanapurkar, in view of Avery, for similar rationale.


Claims 2-8, 10-14, and 16-20
Applicant further argues, in page 9:
‘Claims 2-8 depend from claim 1, and are therefore allowable for at least the reason that such claims depend from an allowable independent claim.
Claims 10-14 depend from claim 9, and are therefore allowable for at least the reason that such claims depend from an allowable independent claim.
Claims 16-20 depend from claim 15, and are therefore allowable for at least the reason that such claims depend from an allowable independent claim.’

Examiner’s response: 
Examiner respectfully disagrees. Claims 2-8, 10-14, and 16-20, which depend on rejected independent claims 1, 9, or 15, inherit the deficiencies of their respective parent claim.  And Examiner maintains that Khanapurkar, in view of Avery, teaches all additional limitations of these 
 As such, claims 2-8, 10-14, and 16-20 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Khanapurkar, in view of Avery.  

Conclusion
6.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/MOHAMMED HUDA/					March 12, 2021
Examiner, Art Unit 2191
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191